DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 11, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Futaki (USPN 10,341,916).
Regarding claim 1, Futaki teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: obtain a plurality of handover parameter values [Col. 21, lines 40-54, obtains handover parameter values]; use a first machine learning model to select a subset of handover parameter values from the plurality of handover parameter values [Col. 21, lines 44-54, obtains specific handover parameter values]; obtain historical information of a plurality of first terminal devices [Col. 20, line 55 – Col. 21, line 14, obtains handover history from the terminal]; determine a first set of optimal handover parameter values for the plurality of first terminal devices from the subset of handover parameter values [Col. 21 lines 5-54, makes decision to handover based on the set of optimal handover parameters]; tag the first set of optimal handover parameter values with the historical information of the plurality of first terminal devices to obtain a labelled dataset [Col. 21, lines 31-54, optimal handover parameters are used as dataset for performing handover in enhanced coverage mode and is used for data tagging]; and train a second machine learning model with the labelled dataset, wherein the trained second machine learning model is capable of predicting a second set of optimal handover parameter values for a second terminal device based on historical information of the second terminal device [Col. 21, line 58 – Col. 22, line 34, the set of derived parameters are used for making enhanced decision for future handovers].
Regarding claims 4, 11 and 18, Futaki teaches the historical information comprises a cell ID, a beam ID, or a reference signal received power value [Col. 20, lines 55-67].
Regarding claims 7 and 13, Futaki teaches a device in a self-organizing network or a radio intelligent controller [Abstract].
Regarding claim 8, Futaki teaches a system comprising one or more apparatuses, wherein the system is configured to: obtain a plurality of handover parameter values [Col. 21, lines 40-54, obtains handover parameter values]; use a first machine learning model to select a subset of handover parameter values from the plurality of handover parameter values [Col. 21, lines 44-54, obtains specific handover parameter values]; obtain historical information of a plurality of first terminal devices [Col. 20, line 55 – Col. 21, line 14, obtains handover history from the terminal]; determine a first set of optimal handover parameter values for the plurality of first terminal devices from the subset of handover parameter values [Col. 21 lines 5-54, makes decision to handover based on the set of optimal handover parameters]; tag the first set of optimal handover parameter values with the historical information of the plurality of first terminal devices to obtain a labelled dataset [Col. 21, lines 31-54, optimal handover parameters are used as dataset for performing handover in enhanced coverage mode and is used for data tagging]; and train a second machine learning model with the labelled dataset, wherein the trained second machine learning model is capable of predicting a second set of optimal handover parameter values for a second terminal device based on historical information of the second terminal device [Col. 21, line 58 – Col. 22, line 34, the set of derived parameters are used for making enhanced decision for future handovers].
Regarding claim 15, Futaki teaches a method comprising: obtaining a plurality of handover parameter values [Col. 21, lines 40-54, obtains handover parameter values]; using a first machine learning model to select a subset of handover parameter values from the plurality of handover parameter values [Col. 21, lines 44-54, obtains specific handover parameter values]; obtaining historical information of a plurality of first terminal devices [Col. 20, line 55 – Col. 21, line 14, obtains handover history from the terminal]; determining a first set of optimal handover parameter values for the plurality of first terminal devices from the subset of handover parameter values [Col. 21 lines 5-54, makes decision to handover based on the set of optimal handover parameters]; tagging the first set of optimal handover parameter values with the historical information of the plurality of first terminal devices to obtain a labelled dataset [Col. 21, lines 31-54, optimal handover parameters are used as dataset for performing handover in enhanced coverage mode and is used for data tagging]; and training a second machine learning model with the labelled dataset, wherein the trained second machine learning model is capable of predicting a second set of optimal handover parameter values for a second terminal device based on historical information of the second terminal device [Col. 21, line 58 – Col. 22, line 34, the set of derived parameters are used for making enhanced decision for future handovers].
Allowable Subject Matter
Claims 2, 3, 5, 6, 9, 10, 12, 14, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhattacharya et al. (USPN 10,064,199) teaches assigning a cell controlled by a network entity to a cell group based on interference parameter of the cell.  The cell group is one of cell groups into, which each cell in a wireless network is assigned based on an interference parameter of each cell.  System information block (SIB) resource blocks in, which a SIB transmission is scheduled for other cells, are identified within a subframe.
Shim et al. (USPN 9,986,488) teaches determining whether to prohibit entry of an end unit to a target base station in a wireless communication network.  The controller processes a media access control management message e.g. ranging response message, which includes a timer value.  The timer value designates a time period during which an entry is prohibited.
Ding (USPN 9,516,565) teaches notifying a physical layer to release a physical channel with a current cell.  A residence request carrying a system message about a handover target cell is sent to the physical layer.  A handover request message is sent to the physical layer.  A judgment is performed whether to continue the PS handover or not according to a parameter carried in handover request message and the currently stored TA value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464